Name: Council Regulation (EEC) No 3410/84 of 4 December 1984 allocating the 1985 Community catch quotas in Canadian waters among Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6 . 12 . 84 Official Journal of the European Communities No L 316/9 COUNCIL REGULATION (EEC) No 3410/84 of 4 December 1984 allocating the 1985 Community catch quotas in Canadian waters among Member States THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas, in order to ensure that such allocation is respected , information about actual catches should be made available , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishing resources ('), and in particular Article 1 1 thereof, Having regard to the proposal from the Commission , HAS ADOPTED THIS REGyLATION : Article 1 From 1 . January to 31 December 1985, the catches which ^vessels flying the flag of a Member State shall be authorized to make in waters falling within the fisheries jurisdiction of Canada shall be limited to the quantities set out in the Annex . Article 2 Member States, and captains of fishing vessels flying the flag of a Member State and fishing in the waters referred to in Article 1 , shall comply with the provi ­ sions of Articles 3 and 9 . of Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ('), as amended by Regulation (EEC) No 1729/83 (4). Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January to 31 December 1985. Whereas the Fisheries Agreement between the Euro ­ pean Economic Community and the Government of Canada (2), signed on 30 December 1981 , fixes the annual catch quotas in the Canadian fishery zone to be allocated by Canada to the Community ; Whereas, under the terms of Article 3 of Regulation (EEC) No 170/83 , it is incumbent upon the Council to establish the total allowable catches by stock or group of stocks, the share available for the Community and also the specific conditions under which the catches must be made ; whereas , under the terms of Article 4 of the same Regulation , the share available for the Community is allocated between the Member States ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 December 1984 . For the Council The President P. O'TOOLE (') OJ No L 220 , 29 . 7 . 1982, p. 1 . ( 4 ) OJ No L 169 , 28 . 6 . 1983 , p. 14 . (') OJ No L 24, 27 . 1 . 1983 , p. 1 . V) OJ No L 379 , 31 . 12 . 1981 , p. 54 . No L 316/ 10 6 . 12. 84Official Journal of the European Communities ANNEX Quantities referred to in Article 1 (tonnes) Species NAFO division EEC quotas Allocations Cod 2 GH 6 500 Germany 6 000 France 200 United Kingdom 300 2 J 3 KL ' 9 500 Germany 7 125 France 1 545 United Kingdom 830 Squid (Illex) 3 + 4 7 000 Germany 2 600 Italy - 2 000 France 2 400